Decree and order unanimously reversed on the law and matter remitted to the Surrogate’s Court of Erie County for further proceedings in accordance with the Memorandum, without costs of this appeal to any party. Memorandum: There is no evidence on the issue of undue influence sufficient to present a question of fact for the jury. The proponent’s motion for a directed verdict on this issue should have been granted. (Matter of Walther 6 N Y 2d 49.) The will should be admitted to probate. (Appeal by petitioner, Irving F. Schroeder, from a decree of Erie Surrogate’s Court denying probate of the last will and testament of Lina Becker, deceased; also appeal from an order of Erie Trial Term denying petitioner’s motion to set aside verdict and for a new trial.) Present — Wilil-ams, P. J., Bastow, Henry, Noonan and Del Veechio, JJ.